DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims
Claim 13, in 2nd line, after “monitoring” and prior to “amount of solution remaining…”, [[the]] is deleted, and in place, inserted --an--
Response to Amendment
	Claims 16-19 are cancelled.
	Claims 20-21 are newly added claims.
	In view of the amendment, filed on 09/03/2021, the following rejections are withdrawn from the previous office action, mailed on 03/03/2021.
Rejection of the claims 1-15 under 35 U.S.C. 103(a) as being unpatentable over Cox (US 5,211,980)
Response to Arguments
Applicant’s arguments, see remarks filed on 09/03/2021, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  The previous rejections of claims 1-15 and 20-21 have been withdrawn. 
Allowable Subject Matter
Claims 1-15 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a method for producing gelled pearls”, as claimed in claim 1, wherein the method comprises: providing ; a second pack comprising a buffer solution attached to a second ingress port in the mixing tank; adding to the mixing tank a volume of a liquid, wherein the liquid having a pH value; sensing that a pH level of the liquid within the mixing tank is outside a predetermined threshold and, the gelling machine automatically dispensing from the second pack the buffer solution into the mixing tank until the pH level is within the predetermined threshold; dispensing from the first pack an amount of the first solution based on the volume of the liquid into the mixing tank; mixing contents of the mixing tank to form a processed solution in the mixing tank; and expelling the processed solution as droplets into a gelling bath to gellify the droplets into gelled pearls.
The prior art of Cox (US ‘980), cited in the previous office action, fails or suggests to disclose sensing that a pH level of the liquid within the mixing tank is outside a predetermined threshold and, the gelling machine automatically dispensing from the second pack the buffer solution into the mixing tank until the pH level is within the predetermined threshold and expelling the processed solution as droplets into a gelling bath to gellify the droplets into gelled pearls. Therefore, claims 1-15 and 20-21 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/SEYED MASOUD MALEKZADEH/Primary Examiner Art Unit 1754